Citation Nr: 9932767	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-01 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for temporomandibular joint 
pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  The Board notes that the veteran 
perfected an appeal both with respect to the denial of 
service connection for temporomandibular joint pain and with 
the assignment of a 30 percent evaluation for post-traumatic 
stress disorder (PTSD).  During the pendency of the appeal 
the RO amended the assigned rating for PTSD, first to 50 
percent, and then, in a decision dated in August 1998, to 100 
percent, effective back to the date service connection for 
PTSD was established.  Such represented a complete grant of 
benefits and thus, the veteran's appeal with respect to that 
issue terminated.  See 38 U.S.C.A. § 1155 (West 1991).  
Accordingly, the only issue before the Board at this time is 
entitlement to service connection for temporomandibular joint 
pain.


FINDING OF FACT

The veteran has not presented competent evidence of an 
existing temporomandibular joint disability related to 
service or to service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
temporomandibular joint pain is not well grounded.  38 C.F.R. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical examination reports dated in December 1963 
and August 1964 note no defects of the veteran's head, face, 
neck, mouth, or throat.  Service medical records reflect that 
the veteran complained of difficulty chewing food in 
September 1965; no diagnosis was offered at that time.  In 
May 1967, the veteran reported having undergone tooth 
extractions in service; he denied other dental/jaw/mouth 
problems.  The report of examination dated in June 1968 notes 
no defects of the veteran's head, face, neck, mouth, or 
throat.

VA evaluation in November 1989 resulted in no diagnoses 
pertinent to the temporomandibular area.

VA outpatient records dated from 1989 to 1994 indicate 
ongoing  medical and psychiatric/psychologic treatment.  
Those records do not contain any diagnosis pertinent to the 
temporomandibular region.

The report of a VA psychiatric examination, dated in March 
1994, includes notation of a history of temporomandibular 
joint disorder, without notation of clinical findings or 
review of past records.  Psychological evaluation was also 
conducted at that time.  The psychology report notes that the 
veteran's mood "changed from anxious at the beginning of the 
session, as illustrated through his clenched jaw..."  No 
diagnosis relevant to the temporomandibular jaw area was 
offered.

The report of VA psychiatric examination dated in July 1996 
does not include notation of any temporomandibular joint pain 
or other diagnosis pertinent to the temporomandibular joint. 

The report of VA general medical examination dated in August 
1997 does not reflect a diagnosis pertinent to the 
temporomandibular joint area.  

Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Well Groundedness Criteria 

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The veteran reports that he suffers from temporomandibular 
problems.  He argues that he had many teeth extracted during 
service and that thereafter he began to experience headaches 
that start from his jaw, and jaw popping when he opens his 
mouth.  He also claims to experience tinnitus related to his 
temporomandibular problems.  

In this case the Board notes the veteran's in-service 
complaint of difficulty chewing, as well as evidence of tooth 
extractions performed during service.  However, service 
records are completely negative for any diagnosis of a 
temporomandibular problem.  Moreover, there is no 
contemporary, competent diagnosis of any temporomandibular 
joint disability.  The record reflects only one notation of a 
history of such problems.  Notably, such was offered in 
connection with psychiatric examination and was based on a 
history as provided by the veteran, without note of any 
clinical findings in support of a current diagnosis, or any 
mention that such was based on review of relevant records.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
The remainder of the claims file fails to reveal a 
competently diagnosed temporomandibular joint disorder and 
the record does not reflect that the veteran is competent to 
provide such diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, his claim is denied.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The Board lastly notes that to the extent the veteran is 
claiming he is a combat veteran, he does not allege, nor does 
the evidence reflect incurrence of any temporomandibular 
joint disability during combat.  In any case, the combat 
presumption afforded under 38 U.S.C.A. § 1154(b) (West 1991) 
deals only with the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, 
as to both of which competent medical evidence is generally 
required.  In short, the above-cited provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 
11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 148 
(1998); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The 
veteran must still establish that his claim is well-grounded 
by medical evidence showing a nexus between a current 
disability and the reported service incident.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Thus, any finding as to 
combat would not assist the veteran in this case.  Rather, 
his claim fails based on the lack of a competently diagnosed 
current disability.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

ORDER

Service connection for temporomandibular joint pain is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

